DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawahara (US 2020/0212624).
Regarding claim 1: Kawahara teaches a stack-type wire mount wafer connector (Fig. 1) for fitting along a fitting direction (e.g. Fig. 2 shows the stack type connector connecting to each other in the “lateral direction” and moveable with each other in the “ longitudinal direction” when fitting into housing 12; see Fig. 1), and electrically connecting a plurality of wires 38 to a fitting connector 10 and including a wafer 30 that is stackable and electrically insulated (see Fig. 1), the stack-type wire mount wafer connector comprising: a first base portion and a second base portion 32A, 32B extending between a first side portion and a second side portion 32C, 32D facing each other (Fig. 2) and extending between a first end portion (at 32; Fig. 2) and a second end portion (e.g. lower bottom surface below 48A; Fig. 2) facing each other (see Fig. 2), the first base portion and the second base portion defining cavities 34 between the first base portion and the second base portion (Fig. 2); a first end surface (at 44; Fig. 2) provided at the first end portion (Fig. 2), the first end surface being configured to receive the plurality of wires 38 (see Fig. 4); a second end surface provided at the second end portion (e.g. below 48A; Fig. 4), the 10 (see Fig. 4); a first side surface (at 32D; Fig. 4) provided at the first side portion (Fig. 4); a second side surface (at 32C; Fig. 4) provided at the second side portion (Fig. 4); a latch portion 48 being integrally formed with the wafer 30 (Fig. 2), and extending along the second side surface of the wafer 30 (see Fig. 4); at least one protrusion 54 extending outward along a thickness direction (Z-axis) of the wafer 30 from the first base portion of the wafer (see Fig. 2); and at least one opening portion (e.g. between 56, 58; Fig. 2) into which at least one protrusion 54 of another stack- type wire mount wafer connector is to be inserted (Para. 0052); wherein when the at least one protrusion 54 of the another stack-type wire mount wafer connector is inserted into the at least one opening portion of the stack-type wire mount wafer connector, slippage between the stack-type wire mount wafer connector and the another stack-type wire mount wafer connector in the fitting direction (e.g. once the waffle connectors are inserted into the housing, a lateral direction of moving is prevented) of the fitting connector is prevented (see Para. 0052).  
Regarding claim 2: Kawahara teaches all the limitations of claim 1 and further teaches wherein the at least one protrusion 54 of the another stack-type wire mount wafer connector is inserted into the at least one opening portion (e.g. between 56, 58; Fig. 2) of the stack-type wire mount wafer connector, thereby preventing slippage in the fitting direction as well as slippage in a horizontal direction (e.g. lateral direction) intersecting both the fitting direction and the thickness direction (see Figs. 1 and 3).  
Regarding claim 3: Kawahara teaches all the limitations of claim 1 and further teaches further comprising a plurality of terminals 36 disposed inside the cavities 34 and aligned to be spaced apart from each other (see Fig. 4), wherein each of the plurality of terminals 36 includes: a wire connecting portion disposed at a position adjacent to the first end surface, the wire connecting portion being configured to receive one of the plurality of wires 38 to come in contact with the one of the plurality of wires 38; a fitting portion to be disposed at a position adjacent to the second end surface, into which a contact extending from the fitting connector is to be fitted; and 
Regarding claim 8: Kawahara teaches all the limitations of claim 3 and further teaches wherein: the cavities 34 are defined by a plurality of channels; and each of the plurality of channels extends along the fitting direction of the wafer 30, and is configured to receive each of the plurality of the terminals to be aligned to be spaced apart from each other (see Fig. 4).  
Regarding claim 9: Kawahara teaches all the limitations of claim 1 and further teaches wherein the fitting connector 12 is a board mount connector (e.g. terminal 16 is a board mount connector).  
Regarding claim 10: Kawahara teaches a connector assembly (Fig. 1) comprising a first connector 10 including an open end portion and defining a receiving area (at 14; Fig. 4), and a plurality of stackable second connectors 30, wherein: each of the plurality of second connectors 30 is inserted into the receiving area through the open end portion and is fitted into the first connector 10 (see Fig. 4); each of the plurality of second connectors 30 includes a latch portion 48 configured to change its state between a latched and engaged state in which each of the plurality of second connectors is latched on and engaged with the first connector (Fig. 6), and an unlatched state in which each of the plurality of second connectors is unlatched from the first connector (Fig. 4); and when the latch portion 48 of each of the plurality of stacked second connectors 30 is not in the unlatched state, none of the plurality of stacked second connectors may be unfitted from the first connector (see Fig. 1 for the second connectors not being unfitted from the first connector when latched within).  
Regarding claim 11: Kawahara teaches all the limitations of claim 10 and further teaches wherein except when the latch portion 48 of each of the plurality of stacked second connectors 30 is in the unlatched state (Fig. 4), or when all of the plurality of second connectors 30 are unfitted at same time (Fig. 2), none of the plurality of stacked second connectors 30 is unfitted from the first connector 10 (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara (US 2020/0212624), in view of Hamsher (US 4,556,275).
Regarding claim 4: Kawahara teaches all the limitations of claim 3.
	Kawahara does not explicitly teach wherein: when one of the plurality of terminals receives one of the plurality of wires, at least a portion of the fitting portion is located inside one of the cavities, and at least a portion of the wire connecting portion is located outside the wafer; in a state in which the wire connecting portion receives one of the plurality of wires to come in contact with the one of the plurality of wires, one of the plurality of terminals is inserted into an inside of one of the cavities to engage an engaging portion of the one of the plurality of terminals with an engaged portion of the wafer; and in a state in which the engaging portion is engaged with the engaged portion, the one of the plurality of terminals is provided to resist being removed to an outside of the one of the cavities.  
	Hamsher teaches one of the plurality of terminals 24 receives one of the plurality of wires (at 12; Fig. 4), at least a portion of a fitting portion is located inside cavities (Figs. 5-6), and at least a portion of a wire connecting portion is located outside the wafer (e.g. during insertion); in a state in which the wire connecting portion receives one of the plurality of wires to come in contact with the one of the plurality of wires, one of the plurality of terminals 24 is inserted into an inside of one of the cavities to engage an engaging portion 98 of the one of the plurality of 58 of the wafer (see Fig. 4); and in a state in which the engaging portion is engaged with the engaged portion, the one of the plurality of terminals is provided to resist being removed to an outside of the one of the cavities (see Fig. 4).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with when one of the plurality of terminals receives one of the plurality of wires, at least a portion of the fitting portion is located inside one of the cavities, and at least a portion of the wire connecting portion is located outside the wafer; in a state in which the wire connecting portion receives one of the plurality of wires to come in contact with the one of the plurality of wires, one of the plurality of terminals is inserted into an inside of one of the cavities to engage an engaging portion of the one of the plurality of terminals with an engaged portion of the wafer; and in a state in which the engaging portion is engaged with the engaged portion, the one of the plurality of terminals is provided to resist being removed to an outside of the one of the cavities as taught by Hamsher into the stack-type wire mount wafer connector of Kawahara in order to achieve the advantage of mechanically fixing the terminal within the cavities of the wafer connector.
Regarding claim 5: Kawahara teaches all the limitations of claim 3.
	Kawahara does not explicitly teach wherein each of the plurality of terminals includes a base portion, and a pressing portion extending upward with respect to the base portion; and the pressing portion enters an insulation layer of one of the plurality of wires to be physically and electrically connected to a conductive portion of the one of the plurality of wires, and thereby electrically comes in contact with the conductive portion of the one of the plurality of insulated wires.  
Hamsher teaches each of the plurality of terminals 24 includes a base portion 114, and a pressing portion 108 extending upward with respect to the base portion (see Fig. 2); and the pressing portion enters an insulation layer of one of the plurality of wires to be physically and electrically connected to a conductive portion of the one of the plurality of wires (see Figs. 5-6), 
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with each of the plurality of terminals includes a base portion, and a pressing portion extending upward with respect to the base portion; and the pressing portion enters an insulation layer of one of the plurality of wires to be physically and electrically connected to a conductive portion of the one of the plurality of wires, and thereby electrically comes in contact with the conductive portion of the one of the plurality of insulated wires as taught by Hamsher into the stack-type wire mount wafer connector of Kawahara in order to achieve the advantage of electrically and mechanically fixing the wires with their respective terminals.
Regarding claim 6: Kawahara teaches all the limitations of claim 3.
Kawahara does not explicitly teach wherein: the fitting portion of each of the plurality of terminals includes a pair of contact arm portions facing each other and having flexibility; and when the fitting portion receives the contact of the fitting connector, the contact is received between the pair of contact arm portions being pressed and opened.  
Hamsher teaches fitting portion (at 102; Fig. 2) of each of the plurality of terminals 24 includes a pair of contact arm portions 102 facing each other and having flexibility (see Fig. 2); and when the fitting portion receives a contact 14 of a fitting connector (Fig. 5), the contact is received between the pair of contact arm portions being pressed and opened (see Figs. 5-6).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the fitting portion of each of the plurality of terminals includes a pair of contact arm portions facing each other and having flexibility; and when the fitting portion receives the contact of the fitting connector, the contact is received between the pair of contact arm portions being pressed and opened as taught by Hamsher into the stack-type wire mount 
Regarding claim 7: Kawahara teaches all the limitations of claim 3.
Kawahara does not explicitly teach wherein: each of the plurality of terminals further includes a first support portion and a second support portion; the first support portion includes a pair of first arm portions extending upward with respect to a base portion of each of the plurality of terminals and facing each other; the second support portion includes a pair of second arm portions extending upward with respect to the base portion of each of the plurality of terminals and facing each other; and when one of the plurality of terminals receives one of the plurality of wires and the contact of the fitting connector, a portion of the one of the plurality of wires is located between the pair of first arms of the first support portion, and a portion of the contact is located between the pair of second arms of the second support portion.  
Hamsher teaches each of the plurality of terminals 24 further includes a first support portion (at 116; Fig. 2) and a second support portion (at 96; Fig. 2); the first support portion includes a pair of first arm portions 116 extending upward with respect to a base portion of each of the plurality of terminals and facing each other (Fig. 2); the second support portion includes a pair of second arm portions (at 96; Fig. 2) extending upward with respect to the base portion of each of the plurality of terminals and facing each other (Fig. 2); and when one of the plurality of terminals receives one of the plurality of wires 12 and the contact of the fitting connector, a portion of the one of the plurality of wires is located between the pair of first arms 116 of the first support portion, and a portion of the contact is located between the pair of second arms of the second support portion (see Figs. 5-6).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with each of the plurality of terminals further includes a first support portion and a second support portion; the first support portion includes a pair of first arm portions extending upward with respect to a base portion of each of the plurality of terminals and facing .

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. The applicant claims the reference Kawahara does not teach all the limitations of independent claims 1 and 10, the examiner respectfully disagrees. Kawahara teaches a stack-type wire mount wafer connector (Fig. 1) for fitting along a fitting direction (e.g. Fig. 2 shows the stack type connector connecting to each other in the “lateral direction” and moveable with each other in the “ longitudinal direction” when fitting into housing 12; see Fig. 1) and slippage between the stack-type wire mount wafer connector and the another stack-type wire mount wafer connector in the fitting direction (e.g. once the waffle connectors are inserted into the housing, a lateral direction of moving is prevented) of the fitting connector is prevented (see Para. 0052).  Kawahara further teaches when the latch portion 48 of each of the plurality of stacked second connectors 30 is not in the unlatched state, none of the plurality of stacked second connectors may be unfitted from the first connector (see Fig. 1 for the second connectors not being unfitted from the first connector when latched within).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/OSCAR C JIMENEZ/Examiner, Art Unit 2833